Cite as 2017 Ark. App. 73

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-15-1007


                                                 Opinion Delivered   February 1, 2017

ANDREW KEATON COX                                APPEAL FROM THE WASHINGTON
                               APPELLANT         COUNTY CIRCUIT COURT
                                                 [NO. 72CR-13-1377-6]
V.
                                                 HONORABLE JOANNA TAYLOR,
STATE OF ARKANSAS                                JUDGE
                              APPELLEE

                                                 AFFIRMED



                           WAYMOND M. BROWN, Judge


       Appellant Andrew Cox pled guilty to battery in the first degree in August 2014, and

he was sentenced to three years’ probation. The State filed a petition to revoke appellant’s

probation on January 9, 2015, alleging that he had violated its conditions by committing

domestic battery in the second degree and by failing to pay his court-ordered fees. The

revocation hearing took place on August 12, 2015. The court found that appellant had

violated the terms of his probation and sentenced him to three years’ imprisonment followed

by an additional three years’ suspended imposition of sentence. Appellant argues on appeal

that the trial court erred in allowing non-expert testimony. We affirm.1



       1
        This is the second time this case has been before us. We initially ordered rebriefing
due to deficiencies in appellant’s brief, abstract, and addendum. Cox v. State, 2016 Ark. App.
387.
                                    Cite as 2017 Ark. App. 73

       The State must prove the violation of a probation condition by a preponderance of the

evidence.2 However, the State need only prove a defendant violated one probationary term

or condition before a trial court may revoke probation.3 We will not reverse the trial court’s

findings unless they are clearly against the preponderance of the evidence.4 When a trial court

bases it decision on alternate, independent grounds, and the appellant challenges only one of

those grounds, we will affirm without addressing the merits of either.5

       Here, the trial court based its decision to revoke appellant’s probation on two grounds:

committing the new offense of domestic battery and failing to pay court-ordered costs, fines,

and fees. However, appellant challenges only the finding that he committed domestic battery

by arguing that the trial court erred in allowing the testimony of Sue Stockton. Because

appellant failed to challenge all of the trial court’s grounds for revocation, we must affirm.

       Affirmed.

       GRUBER, C.J., and GLADWIN, J., agree.

       Carey E. Lyles Dowdy, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




       2
           Green v. State, 2015 Ark. App. 291, 461 S.W.3d 731.
       3
           Id.
       4
           Id.
       5
           Varner v. State, 2016 Ark. App. 373.

                                                  2